DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5839138 to Weidman.
	Re Claim 1, Weidman teaches:
	A pillow cover (at least [Abstract] “pillow includes a set of cover panels”), the pillow cover comprising: 
an ovular fabric body (at least Fig. 1), the fabric body having a tubular channel of a channel diameter extending around substantially all of a fabric body perimeter, the tubular channel having at least one channel opening (at least Fig. 1 and [Col. 2 lines 55-67] “The sleeve 40 is disposed on the first cover panel 30a in a circular loop”); and 
an elastic cord assembly, the elastic cord assembly including (i) an elongated elastic cord with first and second cord ends having an elastic elongation of at least 100% and a cord width, the cord width being less than the channel diameter (at least Fig. 1 and [Col. 3 lines 1-15] “the ends of the drawstring 52a and 52b may be pulled together with one hand while the pillow 10 is held with the other hand”), (ii) a first ribbon having a first ribbon width and distal and proximal first ribbon ends with the first ribbon width being substantially greater than the channel diameter (at least Fig. 1 element 52a), and (iii) a second ribbon having a second ribbon width and distal and proximal second ribbon ends with the second ribbon width being substantially greater than the channel diameter (at least Fig. 1 element 52b); 
wherein (a) a length of the elastic cord in an unstretched state is 75% or less the length of the fabric body perimeter, (b) the elastic cord is substantially contained with the tubular channel, (c) the proximal first ribbon is secured to a first cord end, (d) the proximal second ribbon is secured to a second cord end, and (e) substantially all of the first and second ribbons are outside of the tubular channel with the elastic cord assembly passing through the channel opening (at least Figs 1-3 and [Col. 3 lines 15-20] “when the ends of the drawstring 52a and 52b are pulled, the sleeve 40 constricts and reduces the surface area of the first cover panel 30a. In turn, the reduction of the surface area of the first cover panel 30a reduces the volume of the pillow”.).
Re Claim 9, Weidman teaches:
The pillow cover of claim 1, wherein the elastic cord has an elongation of at least 150% (at least Fig. 1 and [Col. 3 lines 1-15] “the ends of the drawstring 52a and 52b may be pulled together with one hand while the pillow 10 is held with the other hand”).
Re Claim 10, Weidman teaches:
The pillow cover of claim 1, wherein the channel opening is located on an end of a major axis of the oval (at least Fig. 1).
Re Claim 11, Weidman teaches:
The pillow cover of claim 1, wherein the length of the elastic cord in an unstretched state is 50% or less the length of the fabric body perimeter (at least Figs 1-3 and [Col. 3 lines 15-20] “when the ends of the drawstring 52a and 52b are pulled, the sleeve 40 constricts and reduces the surface area of the first cover panel 30a. In turn, the reduction of the surface area of the first cover panel 30a reduces the volume of the pillow”.).
Re Claim 12, Weidman teaches:
The pillow cover of claim 1 wherein the elastic cord comprises braided elastic cord (at least Fig. 1).
Re Claim 13, Weidman teaches:
The pillow cover of claim 1 wherein the fabric body consists substantially of a single piece of fabric (at least Fig. 1 and [Col. 2 lines 55-67] “The sleeve 40 is disposed on the first cover panel 30a in a circular loop”).
Re Claim 14, Weidman teaches:
The pillow cover of claim 1 in combination with a pillow, the cover being received and secured over the pillow, the pillow having a front side and a back side (at least Figs 1-3 and [Col. 3 lines 15-20] “when the ends of the drawstring 52a and 52b are pulled, the sleeve 40 constricts and reduces the surface area of the first cover panel 30a. In turn, the reduction of the surface area of the first cover panel 30a reduces the volume of the pillow”.).
Re Claim 15, Weidman teaches:
The combination of claim 14, wherein the fabric body is substantially smooth over the front side (at least Fig. 5).
Re Claim 16, Weidman teaches:
The combination of claim 15, wherein the tubular channel is substantially located on the back side (at least Fig. 1).
Re Claim 17, Weidman teaches:
The combination of claim 14, wherein the ribbon is tied in a bow (at least [Abstract] “the ends of the drawstring may (but need not) be tied into a knot”).


Re Claim 18, Weidman teaches:
The pillow cover of claim 1 in combination with a storage bag, the cover being received in the storage bag (at least [Col. 3 lines 30-35] “it is advantageous to make the present invention small enough to fit within a purse, briefcase, or carry-on baggage”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of US 20160302595 A1 to Francois.
Re Claim 2, Weidman teaches:
The pillow cover of claim 1 (detailed with respect to claim 1). 
Weidman does not explicitly teach:
wherein the single piece of fabric comprises 100% cotton.
However, Francois teaches:
wherein the single piece of fabric comprises 100% cotton (at least [0024] “a layer of soft cotton”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow cover taught by Weidman with the material taught by Francois because both are directed towards the same field of endeavor of pillow covers and doing so involves the use of a known technique (providing cotton material taught by Francois) with a known device (pillow cover taught by Weidman) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “they are good for skin care and will help prevent the development of face wrinkles or pimples” (Weidman [0024]).
Re Claim 3, the combination of Weidman and Francois teaches:
The pillow cover of claim 2 (detailed with respect to claim 2). 
Francois further teaches:
wherein the single piece of fabric has a plain weave (at least Fig. 1 and [0023] “layers of pillow sheets may be bound together by sewing, or by other suitable fastening means”.).
Re Claim 4, the combination of Weidman and Francois teaches:
The pillow cover of claim 2 (detailed with respect to claim 2).
Francois further teaches:
wherein the single piece of fabric has a satin weave (at least [0024] “polyester satin or silk satin”.).
Re Claim 6, Weidman teaches:
The pillow cover of claim 1 (detailed with respect to claim 1). 
Francois further teaches:
wherein the single piece of fabric comprises 100% polyester (at least [0024[ “polyester”.).
Re Claim 7, the combination of Weidman and Francois teaches:
The pillow cover of claim 6 (detailed with respect to claim 6).
Francois further teaches:
wherein the single piece of fabric has a satin weave (at least [0024] “polyester satin or silk satin”.).


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Francois and further in view of US 20170020310 A1 to Garg.
Re Claim 5, the combination of Weidman and Francois teaches:
The pillow cover of claim 2 (detailed with respect to claim 2).
The combination of Weidman and Francois does not explicitly teach:
wherein the single piece of fabric has a thread count of at least 150 threads per inch.
However, Garg teaches:
wherein the single piece of fabric has a thread count of at least 150 threads per inch (at least [0038] “a high thread count of at least about 130 threads per square inch to 1200 threads per square inch”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow cover taught by the combination of Weidman and Francois with the material taught by Garg because both are directed towards the same field of endeavor of pillow covers and doing so involves the use of a known technique (providing high thread count material taught by Garg) with a known device (pillow cover taught by the combination of Weidman and Francois) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “thereby exhibiting low pilling” (Garg [0038]).
Re Claim 8, the combination of Weidman and Francois teaches:
The pillow cover of claim 6 (detailed with respect to claim 6). 
The combination of Weidman and Francois does not explicitly teach:
wherein the single piece of fabric has a thread count of at least 150 threads per inch.
However, Garg teaches:
wherein the single piece of fabric has a thread count of at least 150 threads per inch (at least [0038] “a high thread count of at least about 130 threads per square inch to 1200 threads per square inch”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow cover taught by the combination of Weidman and Francois with the material taught by Garg because both are directed towards the same field of endeavor of pillow covers and doing so involves the use of a known technique (providing high thread count material taught by Garg) with a known device (pillow cover taught by the combination of Weidman and Francois) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “thereby exhibiting low pilling” (Garg [0038]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weidman in view of Garg.
Re Claim 19, Weidman teaches:
A pillow cover (at least [Abstract] “pillow includes a set of cover panels”), the pillow cover comprising: 
an ovular fabric body consisting substantially of a single piece of fabric (at least Fig. 1), the fabric body having a tubular channel of a channel diameter extending around substantially all of a fabric body perimeter, the tubular channel having at least one channel opening, the channel opening is located on an end of the major axis of the fabric body (at least Fig. 1 and [Col. 2 lines 55-67] “The sleeve 40 is disposed on the first cover panel 30a in a circular loop”); and 
an elastic cord assembly, the elastic cord assembly including (i) an elongated elastic cord with first and second cord ends having an elastic elongation of at least 100% and a cord width, the cord width being less than the channel diameter (at least Fig. 1 and [Col. 3 lines 1-15] “the ends of the drawstring 52a and 52b may be pulled together with one hand while the pillow 10 is held with the other hand”), (ii) a first ribbon having a first ribbon width and distal and proximal first ribbon ends with the first ribbon width being substantially greater than the channel diameter (at least Fig. 1 element 52a), and (iii) a second ribbon having a second ribbon width and distal and proximal second ribbon ends with the second ribbon width being substantially greater than the channel diameter (at least Fig. 1 element 52b); 
wherein (a) a length of the elastic cord in an unstretched state is 75% or less the length of the fabric body perimeter, (b) the elastic cord is substantially contained with the tubular channel, (c) the proximal first ribbon is secured to a first cord end, (d) the proximal second ribbon is secured to a second cord end, and (e) substantially all of the ribbon is outside of the tubular channel with the elastic cord assembly passing through the channel opening (at least Figs 1-3 and [Col. 3 lines 15-20] “when the ends of the drawstring 52a and 52b are pulled, the sleeve 40 constricts and reduces the surface area of the first cover panel 30a. In turn, the reduction of the surface area of the first cover panel 30a reduces the volume of the pillow”.).
Weidman does not explicitly teach:
having a thread count of at least 150 threads per inch.
However, Garg teaches:
having a thread count of at least 150 threads per inch (at least [0038] “a high thread count of at least about 130 threads per square inch to 1200 threads per square inch”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow cover taught by Weidman with the material taught by Garg because both are directed towards the same field of endeavor of pillow covers and doing so involves the use of a known technique (providing high thread count material taught by Garg) with a known device (pillow cover taught by Weidman) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “thereby exhibiting low pilling” (Garg [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673            

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673